Citation Nr: 0700258	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-43 940	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
lumbosacral strain with arthritic changes and intervertebral 
disc disease.  

2. Entitlement to a rating higher than 20 percent for 
radiculopathy of the right lower extremity associated with 
lumbar disc disease.  

3. Entitlement to a rating higher than 10 percent for 
radiculopathy of the left lower extremity associated with 
lumbar disc disease.

4. Entitlement to special monthly compensation based on the 
loss of use of the right lower extremity.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD
E. Pomeranz, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1964 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2004 and December 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

In December 2005, the veteran appeared at a hearing before 
the undersigned.  At that time, the veteran raised the issue 
of a total disability rating based on individual 
unemployability due to service-connected disabilities, which 
is referred to the RO for appropriate action.


REMAND

When the veteran was last examined by VA in October 2004, 
there was evidence of multiple nerve root involvement. 

In December 2005, the veteran testified that his service-
connected low back disability had increased in severity.  He 
also stated that due to his service-connected disabilities he 
has right leg weakness with right foot drop.  

As the extent of the nerve root involvement is unclear and in 
light of the veteran's current statement of increased 
severity, the Board determines that an examination is needed 
to verify the current severity of the disabilities.  

Accordingly under the duty to assist, this case is REMANDED 
for following action. 

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Obtain copies of VA records from the 
Columbia VA Medical Center since October 
2005.  

3. Schedule the veteran for VA orthopedic 
and neurological examinations.  The claims 
folder must be made available to the 
examiners for review:

a). On orthopedic examination, the 
examiner is asked to describe the range 
of motion in degrees to include forward 
flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation, and any functional 
loss due to pain or painful motion.  

b). On neurological examination, the 
examiner is asked to indicate the 
frequency and duration of 
incapacitating episodes of low back 
pain, requiring bed rest prescribed by 
a physician and treatment by a 
physician, over a 12 month period. 

Also, the examiner is asked to describe 
the degree of neurological impairment 
due to radiculopathy in each lower 
extremity to include complete or 
incomplete paralysis or foot drop in 
the right lower extremity. 

If incomplete paralysis is found, the 
examiner should state whether such is 
mild, moderate, moderately severe, or 
severe with marked muscular atrophy.   

If footdrop is found, the examiner should 
state whether it is due to paralysis of 
the common peroneal nerve.  If not related 
to paralysis of the common peroneal nerve, 
the examiner is asked to describe right 
foot function in terms of balance and 
propulsion, and whether the same foot 
function could be accomplished equally 
well by an amputation stump with 
prosthesis. 

4. After the above development is 
completed, adjudicate the claims.  If any 
benefit is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



